KENNETH W. SHRUM, Judge,
concurring in result.
I concur in part and concur in the result. I write separately to express my disagreement with any notion that Rule 74.06(b)(5) is never available to reheve a party from a final dissolution decree simply because the decree includes a non-modifiable maintenance provision. As I view it, § 452.370.1, RSMo 1994, deals with substantive matters relating to modification (or termination) of a modifiable maintenance award, and nothing more. I depart from the principal opinion to the extent that it might be read as holding that the use of Rule 74.06(b)(5) to set aside a decree of dissolution which contains a non-modifiable maintenance provision changes the substantive requirements in § 452.370.1. How can this be correct since § 452.370.1 is not implicated when Rule 74.06(b)(5) is employed in an effort to set aside a decree containing a non-modifiable maintenance award?
Suppose, for example, the obligor of a non-modifiable maintenance award alleges and proves in a Rule 74.06(b)(5) proceeding that the obligor was comatose for several years, including the date he or she allegedly signed a separation agreement with a non-modifiable provision which was then incorporated into a dissolution decree? Suppose the obligor of a non-modifiable maintenance award alleges and proves in a Rule 74.06(b)(5) case that the obligor was under duress, at gun-point, when the obligor signed a separation agreement with a non-modifiable maintenance provision, and such agreement was then approved in a divorce decree. I simply cannot ascribe to the notion that to set aside such decrees via Rule 74.06(b)(5) would change the substantive requirements in § 452.370.1.
*824Settles v. Settles, 913 S.W.2d 101 (Mo.App.1995), and Spicuzza v. Spicuzza, 886 S.W.2d 660 (Mo.App.1994), through dicta, lend support to the view that Rule 74.06 can be used to set aside a final decree of dissolution with provisions which are otherwise non-modifiable. In Settles and Spi-cuzza the movants tried to obtain relief from non-modifiable marital property awards by using Rule 74.06. The Spicuz-za court held: “Thus, although the trial court may not modify a property distribution, Rule 74.06 allows the decree of dissolution, as well as any division of property incorporated or included therein, to be set aside for one of the [Rule 74.06] reasons.” 886 S.W.2d at 661. Settles quoted this language with approval. 913 S.W.2d at 103. As explained below, there is a basis here for affirming the trial court’s decision without deciding whether Rule 74.06(b)(5) can be used to. relieve a party from a final dissolution decree which contains a non-modifiable maintenance provision and I would resolve this case on that basis. However, when confronted directly with the question, I would view Settles and Spi-cuzza as authority for holding that Rule 74.06 would allow a decree of dissolution to be set aside for a Rule 74.06 reason although the decree contained a non-modifiable maintenance order.1
As the principal opinion notes, the mov-ants’ efforts in Settles and Spicuzza to use Rule 74.06 failed. However, the movants in those cases failed because they never asked the entire judgment to be set aside as contemplated by Rule 74.06; they only sought relief from part of the judgment, a right not available under Rule 74.06. As Settles, explains: “Rule 74.06 makes no provision for the amendment or modification of a judgment, or relief from part of a judgment.” 913 S.W.2d at 103 (citing Spi-cuzza, 886 S.W.2d at 661).
The same situation attends here. Eugene’s Rule 74.06 filing only alleged “some of the terms” of his dissolution decree were inequitable and sought to “set aside” only those terms of the decree which the “Court deems necessary to make the previous Judgment equitable.” Rather than seeking the relief authorized by Rule 74.06, i.e., setting aside the entire decree of dissolution, Eugene only sought relief from part of the judgment. Settles and Spicuzza teach Rule 74.06 cannot be used in that manner. This was a valid basis for the trial court’s refusal to grant Eugene relief and is my reason for concurring.

. A separation agreement, including one which provides for non-modifiable maintenance, can only be approved as part of a dissolution decree if the agreement is found to be conscionable. §§ 452.325.2 and .6. This bespeaks a legislative intent requiring dissolution decrees to be just and equitable. In my view, using Rule 74.06(b)(5) to set aside a dissolution decree when "it is no longer equitable that the judgment remain in force” is in keeping with legislative intent.